Case 1:19-cv-06653-LTS-OTW Document 34
                                    32 Filed 07/22/20
                                             07/10/20 Page 1 of 4
Case 1:19-cv-06653-LTS-OTW Document 34
                                    32 Filed 07/22/20
                                             07/10/20 Page 2 of 4
Case 1:19-cv-06653-LTS-OTW Document 34
                                    32 Filed 07/22/20
                                             07/10/20 Page 3 of 4




         7/22/20
Case 1:19-cv-06653-LTS-OTW Document 34
                                    32 Filed 07/22/20
                                             07/10/20 Page 4 of 4
